Citation Nr: 9912853	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-25 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1944.  This is an appeal from a November 1996 
decision by the Department of Veterans Affairs (VA) Medical 
Center, Sioux Falls, South Dakota, which denied entitlement 
to reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran at the McKennan 
Hospital, Sioux Falls, South Dakota, in July 1996.  The 
appellant is the surviving spouse of the veteran and 
presumably is the representative of his estate.


REMAND

The record reflects that the veteran had established service 
connection for various conditions including postoperative 
residuals of a fistula of the bladder, rated 100 percent 
disabling; traumatic arthritis of the lumbosacral spine, 
rated 30 percent disabling; anorectal prolapse, rated 30 
percent disabling; and residuals of wounds of the right 
sacral area, left buttock and left leg, variously rated.  The 
combined rating was 100 percent.  He was also entitled to 
special monthly compensation on account of his disabilities.

A discharge summary from the McKennan Hospital reflects that 
the veteran had been diagnosed with extensive metastatic lung 
cancer and had been admitted in May to the originating 
agency.  It was reported that he had been at home for the 
previous two weeks during which his condition had steadily 
worsened.  It was indicated that the veteran did not want any 
active intervention and merely wished to be comfortable.  He 
was admitted to the hospice on July 7, 1996.

On physical examination it was indicated that the veteran 
appeared very sick.  Various findings were recorded.  It was 
indicated that he was drowsy but able to respond to simple 
questions.  He was begun on Morphine Sulfate for pain and 
given other medication.  His death occurred on July 8, 1996.

The appellant's representative has maintained that the 
veteran's condition constituted a medical emergency and that 
the originating agency was not certified for life-threatening 
emergent situations.  It was indicated that as a result the 
local ambulance service would not bring patients to the 
originating agency.  The representative requested that the 
emergency room report from the private hospital be obtained.

The record reflects that in the statement of the case it was 
indicated that VA facilities were available at the 
originating agency for the veteran's treatment and the 
appellant's claim was denied on that basis.  However, in view 
of the contentions of the appellant's representative, the 
Board is of the opinion that additional information would be 
desirable and the case is REMANDED for the following action:

1.  Records of the veteran's treatment at 
the originating agency during June 1996 
should be obtained and associated with 
the claims file.

2.  The McKennan Hospital should be 
contacted and asked to provide complete 
clinical records of the veteran's 
treatment at that facility including any 
emergency room records.  That information 
should also be included with the claims 
file.

3.  The appellant's claim should then be 
reviewed by the originating agency.  In 
particular, the originating agency should 
state for the record whether it had 
facilities that were adequate to treat 
the conditions of the veteran which 
necessitated treatment at the McKennan 
Hospital on July 7, and July 8, 1996, and 
whether beds were available at the 
originating agency for his treatment on 
those dates.  If the denial is continued, 
the veteran and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


